Citation Nr: 0305702	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  01-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 
10, 1995, for a grant of service connection for 
schizophrenia.  

2.  Entitlement to a higher initial evaluation for 
schizophrenia, currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from January 19 to March 4, 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted service connection for 
schizophrenia and assigned a 50 percent rating for that 
disability, effective from February 10, 1995.  The veteran 
disagreed with the evaluation and effective date assigned, 
and this appeal ensued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In a decision dated in August 1987, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  

3.  The veteran's application to reopen his claim for service 
connection for a psychiatric disability was received on 
February 10, 1995, and was continuously prosecuted 
thereafter.  

4.  A rating decision dated in August 2000 granted service 
connection for schizophrenia, effective from the date of 
receipt of the application to reopen on February 10, 1995.  

5.  The criteria for evaluating psychiatric disorders that 
became effective on November 7, 1996, are not more favorable 
to the veteran in this case.  

6.  At all times material to this appeal, the veteran's 
service-connected schizophrenia has been productive of total 
social and industrial inadaptability.  


CONCLUSIONS OF LAWS

1.  The criteria for an effective date earlier than February 
10, 1995, for a grant of service connection for schizophrenia 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).  

2.  The criteria for a 100 percent evaluation for 
schizophrenia, effective from February 10, 1995, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9203 (effective 
prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See also 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (2002) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In October 2000, the RO provided the veteran and 
his representative with a statement of the case.  In June 
2002, a supplemental statement of the case was furnished.  
These documents set forth the legal criteria, including the 
effective date provisions of 38 C.F.R. § 3.400, that the RO 
felt governed the claims now before the Board, listed the 
evidence considered by the RO, and offered analyses of the 
facts as applied to the legal criteria set forth therein.  
The supplemental statement of the case issued in June 2002 
included the provisions of the regulations implementing the 
VCAA, including 38 C.F.R. § 3.159(b)(1) pertaining to the 
duty to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Although it does 
not appear that the RO ever furnished the veteran with the 
rating criteria that were in effect prior to November 7, 
1996, or rated his psychiatric disorder thereunder, this is 
harmless error in light of the Board's disposition herein.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
pertinent reports of VA examination and treatment.  The RO 
has also obtained the reports of the Social Security 
Administration supporting its finding of unemployability, 
which was in effect until December 1999, when the veteran 
turned 65 and his status was changed to retired status for 
purposes of entitlement to Social Security benefits.  The RO 
has also obtained private treatment reports identified by the 
veteran and has associated them with the claims file.  In 
addition, letters dated in October 2001 and October 2002 from 
N. M. Gad, M.D., the appellant's private treating 
psychiatrist, are of record.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA psychiatric examination in September 1999.  
In June 2000, the psychiatric examiner reviewed the claims 
file and elaborated on his findings.  Because this decision 
constitutes a complete grant of the benefit insofar as the 
claim for an increased rating for schizophrenia is concerned, 
further medical evaluation is unnecessary.  

The Board notes that the decision in this case with respect 
to the earlier effective date claim involves the state of the 
record when the application to reopen was filed in February 
1995.  Even if the VCAA applies to actions taken in this case 
prior to February 10, 1995, it would apply only insofar as 
evidence could be obtained that might alter the procedural 
posture of the case at that time, as the Act does not alter 
the finality of the August 1987 Board decision denying 
service connection for a psychiatric disability.  As noted 
below, there is simply no indication in the record that the 
veteran filed, or attempted to file, an application to reopen 
his claim for service connection for a psychiatric disorder 
at any time between August 28, 1987, the date of the Board's 
prior final decision, and February 10, 1995, the date of 
receipt of his application to reopen.  VA is not required to 
assist the claimant further where, as here, "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Earlier Effective Date

The record shows that the Board in a decision dated in August 
1987 denied the veteran's claim of entitlement to service 
connection for a psychiatric disability.  That decision was 
final based on the evidence then of record.  See 38 U.S.C.A. 
§§ 7103, 7104 (West 1991 & Supp. 2002).  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2002); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The veteran's application to reopen his claim of entitlement 
to service connection for a psychiatric disability was 
received on February 10, 1995.  In a decision dated in April 
1997, the Board denied the application to reopen, and in 
September 1997, the chairman of the Board denied the 
veteran's Motion for Reconsideration of that decision.  
However, in an Order dated in October 1998, the United States 
Court of Appeals for Veterans Claims (then known as the 
United States Court of Veterans Appeals) vacated the Board's 
decision and remanded the matter for readjudication.  In 
February 1999, the Board remanded the claim to the RO for 
additional development.  While development was pending at the 
RO, the RO denied a new claim of entitlement to service 
connection for post-traumatic stress disorder in a rating 
decision of October 1999.  The RO also continued its denial 
of entitlement to service connection for psychiatric 
disability, to include schizophrenia, at that time.  

The Board in February 2000 found that new and material 
evidence had been submitted to reopen a claim for service 
connection for psychiatric disability and remanded the matter 
to the RO for further development.  Following the requested 
development, the RO in August 2000 granted service connection 
for schizophrenia and assigned a 50 percent evaluation for 
the disability under Diagnostic Code 9203 (paranoid 
schizophrenia), effective from the date of receipt of the 
application to reopen on February 10, 1995.  The grant of 
service connection was based primarily on the opinions of 
private and VA examiners who related the veteran's psychosis 
to his military service.  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  See 38 C.F.R. § 
3.400(r) (to the same effect).  A claimant may not receive an 
effective date earlier than the date of the application to 
reopen a previously and finally denied claim.  Smith v. West, 
11 Vet. App. 134, 138 (1998); see Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993) (effective date for reopened claim 
cannot be the date of the original claim).  The veteran has 
not alleged that the Board decision of August 1987 was the 
product of clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111 (West Supp. 2002).  

The record is devoid of any indication whatsoever that the 
veteran desired to reopen his claim for service connection 
for psychiatric disability before the receipt of his 
application on February 10, 1995.  See 38 C.F.R. § 3.1(p) 
(2002) (defining a claim or application as "a formal or 
informal communication in writing requesting a determination 
of entitlement[,] or evidencing a belief in entitlement, to a 
benefit."  The same definition was in effect prior to 
February 10, 1995.)  Although the veteran points out that he 
was assigned a claim number by VA soon after his separation 
from service, any claim for service connection for a 
psychiatric disorder was, for purposes of the instant claim, 
cut off by the Board's decision of August 1987 that denied 
the claim.  

Although the veteran contends that service connection should 
have been established from separation from service, the RO 
assigned the earliest effective date that the law permits 
when a claim is granted after new and material evidence is 
received.  The veteran maintains, and has submitted evidence 
suggesting, that he was psychotic and entitled to a total 
schedular evaluation long before service connection for 
schizophrenia was established.  While this might be medically 
true, it is legally irrelevant in light of the law and 
precedents cited above.  

It follows that the claim of entitlement to an effective date 
earlier than February 10, 1995, for a grant of service 
connection for schizophrenia must be denied.  The evidence is 
not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  

Increased Initial Rating for Schizophrenia

The veteran's claim for a higher evaluation for his service-
connected schizophrenia is an original claim that was placed 
in appellate status by his disagreement with the initial 
rating award.  In these circumstances, the rule in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance") is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

During the prosecution of the veteran's claim to reopen, the 
criteria for evaluating mental disorders were amended.  See 
61 Fed. Reg. 52,695 (Oct. 8, 1996).  Under Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  

Under the rating formula for psychotic disorders that was in 
effect prior to November 7, 1996, a 50 percent evaluation was 
warranted for paranoid schizophrenia when considerable 
impairment of social and industrial adaptability was shown.  
A 70 percent evaluation was warranted with lesser 
symptomatology than that required for a total schedular 
evaluation but which nevertheless produced severe impairment 
of social and industrial adaptability.  A 100 percent 
evaluation was warranted when there were active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(effective prior to November 7, 1996).  Although poor contact 
with other human beings was thought indicative of emotional 
illness, social inadaptability was evaluated only as it 
affected industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).  

A 50 percent evaluation under Diagnostic Code 9203, as 
amended, contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203.  

It is apparent from a review of the rating criteria set forth 
above that the criteria in effect prior to November 7, 1996, 
were significantly more general than those effective on and 
after that date.  Following a review of the record, the Board 
finds that the old rating criteria are more favorable to the 
veteran in this case because they give a greater scope for a 
higher rating vis a vis the veteran's symptom complex and 
take into greater account any current social isolation.  
Those criteria will therefore be used to rate the veteran's 
service-connected psychiatric disorder.  See VAOPGCPREC 3-
2000.  

The record shows a lengthy history of psychotic illness that 
long preceded the receipt of the veteran's application to 
reopen in February 1995.  Examinations by private and VA 
examiners have demonstrated psychotic symptoms that have 
persisted despite an array of psychotropic and anti-psychotic 
medications.  

The examiner who examined the veteran in September 1999 had a 
lengthy familiarity with the veteran's psychiatric history.  
He found the veteran to be paranoid when he examined him for 
Social Security Administration in April 1983 and found him to 
be paranoid when he examined him for VA in September 1999.  
The examiner in 1983 found the veteran to be incompetent to 
manage funds and said that his prognosis was poor.  The 
examiner stated that "this man is showing some bizarre 
behavior and psychotic thinking today."  The examiner noted 
that the veteran was currently on Thorazine and Librium.  

The September 1999 VA examination report reflects that the 
veteran believes that food is poison and that he will not eat 
in a café or out of a can.  He thinks that people are behind 
him and says that when he looks in a mirror, "I think my 
face is somebody else's; I cannot tell who I am."  He has 
episodes of rather severe depression with suicidal ideas and 
thoughts of pulling guns at times.  He has, on occasion, made 
threatening remarks to other people.  He believes that other 
people are out trying to harm him at times.  He is unable to 
concentrate.  He says that his mind "runs together" and 
that he hears voices.  He said that he used to go fishing but 
that the voices say, "Jump out of the boat into the river," 
so he quit fishing.  He has a lot of trouble eating when the 
stress is serious.  He has trouble sleeping and trouble 
relating to others.  He has no friends and does not get out 
to see people much.  He is paranoid about most people.  
Although the veteran was a painter, he really has not had a 
job since his separation from service.  

On mental status examination in September 1999, the veteran 
was agitated and irritable.  He had pressured speech.  The 
examiner found him to be rather paranoid, rambling, and loose 
at times.  Although he seemed to be rather angry at times, he 
attempted to try to calm down and relax and laugh some.  At 
times, he would become confused and perplexed.  He talked of 
people being after him with "knives and charts."  He said 
that on the morning of the examination, he woke up, looked 
over his shoulder, and began hearing voices.  The veteran 
told the examiner, "The VA wants you to betray me and say 
that Dr. Gad is no good."  

However, the mental status examination also showed that the 
veteran's sensorium was fairly clear, he was oriented in all 
spheres, and that his memory was fair.  The veteran's affect 
was labile and inappropriate and he had a thought disorder.  
He was confused and perplexed at times and had a lot of 
paranoid thinking.  He said that he heard voices.  He denied 
any suicidal or homicidal ideas, although he admitted to them 
in the past.  Intellect was a bit below average, although he 
was not retarded.  However, his insight and judgment were 
impaired.  The examiner said that if the veteran were awarded 
any funds, "he is considered capable of managing them with 
his wife's help."  (Emphasis added.)  The diagnosis on Axis 
I was paranoid schizophrenic reaction.  The Global Assessment 
of Functioning on Axis V was 45.  

The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV)).  A GA F score of 45 is indicative of 
serious symptoms (such as suicidal ideation, severe 
obsessional rituals, or frequent shoplifting); or any serious 
impairment in social, occupational, or school functioning 
(such as no friends or an inability to keep a job).  

The veteran's psychiatric symptoms over the years have 
rendered him unemployable.  Before his Social Security status 
was changed to retired by age in December 1999, the veteran 
was long considered unemployable and entitled to Social 
Security disability benefits due to his schizophrenia.  The 
record thus demonstrates that the veteran's service-connected 
psychiatric symptoms persisted over many years.  Indeed, the 
examiner's findings in April 1983 are strikingly similar to 
his findings in September 1999.  The record further shows 
that he has been actively psychotic throughout the period of 
his reopened claim.  Moreover, the symptoms are sufficiently 
severe and extensive as to produce total social and 
industrial inadaptability.  Recent statements from Dr. Gad 
note the veteran's ongoing symptoms of hallucinations, 
agitation, disturbed sleep, mood swings, panic attacks, and 
depression despite being on psychotropic medications.  Dr. 
Gad was of the opinion that the veteran's ability to work was 
doubtful.  

The Board therefore concludes that a 100 percent rating for 
schizophrenia is warranted, effective from February 10, 1995.  
See Fenderson v. West, 12 Vet. App. at 126.  


ORDER

An effective date earlier than February 10, 1995, for a grant 
of service connection for schizophrenia is denied.  

A 100 percent evaluation for schizophrenia, effective from 
February 10, 1995, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

